PARKER, C.J.,
dissenting: Article V, section 3, of the North Carolina Constitution provides: “The power of taxation shall be exercised in a just and equitable manner, for public purposes only, and shall never be surrendered, suspended, or contracted away.”
This is said in Purser v. Ledbetter, 227 N.C. 1, 40 S.E. 2d 702:
“Concededly, from its nature and purpose, a constitution is intended to be a forward-looking document, expressing the basic principles on which government is founded; and where its terms will permit, is to be credited with a certain flexibility ’ which will adapt it to the continuous growth and progress of the State.”
In Helvering v. Davis, 301 U.S. 619, 81 L. Ed. 1307, 109 A.L.R. 1319, Mr. Justice Cardozo said for the Court:
“Needs that were narrow or parochial a century ago may be interwoven in our day with ■ the well-being- of the nation. What is critical or urgent changes -with the times.”
In Mayo v. Commissioners, 122 N.C. 5, 29 S.E. 343, this Court held in a divided opinion that “the erection and operation of an electric light plant for lighting the streets of a' town is not. a ‘necessary expense’ within the meaning of section 7, Article VII of the State Constitution.” Clark, J., vigorously dissented. This Court five years later in Fawcett v, Mt. Airy, 134 N.C. 125, 45 S.E. 1029, overruled the decision in the Mayo case and held “an expense incurred by a city or town for the purpose of building and operating plants to furnish water and light is a necessary expense. . . .” The Faw-cett case overruled' the Mayo case because the Court realized the expanding need of all the people for such a holding.
The legislative findings and purposes which preface the enactment of the Act challenged here (Ch. 535, Session Laws of North Carolina 1967) are as follows:
“Legislative Findings and Purposes. The General Assembly finds and determines that in order to meet the challenge of attracting new industry posed by the inducements to industry offered through legislative enactments in other jurisdictions and to continue the State’s progress in industrial development, it is necessary to establish a public agency and an instrumentality of the State to facilitate the provision of facilities promoting industrial development in the State. and otherwise effectuating *161the purposes of this Act, without the levy of any additional taxes therefor. The purposes of this Act are to promote the industry and natural resources of the State, increase opportunities for gainful employment, increase purchasing power, improve living conditions, advance the general economy, expand facilities for research and development, increase vocational training opportunities and otherwise contribute to the prosperity and welfare of the State and its inhabitants by providing facilities for operation by private operators useful for industrial and research pursuits, such purposes being, and are hereby declared to be, public purposes.” (Emphasis mine.)
Although the legislative findings and policy purposes have no magical quality to make valid that which is invalid, and are subject to judicial review, they are entitled to weight in construing the statute and. in determining whether the statute promotes á public purpose or use under the North Carolina Constitution. Redevelopment Commission v. Bank, 252 N.C. 595, 114 S.E. 2d 688.
This is said in the majority opinion:
“The lessee of any project is required to list it for taxation in the manner of an owner and to pay 'an amount equal to the total- amount of ad valorem taxes that would . . . be levied’ upon the leased property if it were owned by a private citizen. G.S. 123A-9.”
This is a stipulation of:facts agreed to by the parties:
“26. Statistical data from the Chamber of Commerce .of the United States indicates that every 100 new factory workers bring to an area the following:
“359 more people
91 more school children
$710,000 more personal income per year
100 more households
$229,000 more bank deposits
3 more retail establishments
97 more passenger cars registered
65 more employed .in non-manufacturing
$331,000 more retail sales per year.”
In Briggs v. Raleigh, 195 N.C. 223, 141 S.E. 597, the Court, speaking by Stacy, C.J., said:
“. . . However, the term 'public purpose’ is not to be construed too narrowly. [Citing authority.] It is not necessary, in *162order that a, use may be regarded as public, that it should be for the use and benefit of every citizen in the community. It may be for the inhabitants of a restricted locality, but the use and benefit must be in common, and not for particular persons, interests or estates.
* * *
“. . . It is only when the unconstitutionality of an act of the Legislature is clear that the courts, in the exercise of their judicial powers, are required to hold it for naught. Hence, every presumption is indulged in favor of the validity of the legislation called in question. S. v. Yarboro, 194 N.C. 498; S. v. Revis, 193 N.C. 192, 136 S.E. 346; S. v. Manuel, 20 N.C. 154.
“ ‘To justify a court in declaring a tax invalid on the ground that it was not imposed for the benefit of the public, the-absence of a public interest'in the purpose for which the money is raised by taxation must be so clear and palpable as to be immediately perceptible to every mind..’ Norval, J., in S. v. Cornell, 53 Neb. 556, 74 N.W. 59, 39 L.R,A. 513, 68 Am. St. Rep. 629. Or as said by the Supreme Court óf Illinois: ‘The inquiry into the válidity of an act of the Legislature is an inquiry whether 'the will 'of the people as- expressed in the law, is or is not in conflict with the will of the people, as expressed in the Constitution; 'and unless it be clear, that the Legislature; has transcended’ it§rauthority, the courts will not interfere.’ Lane v. Dorman, 4 Ill. 238.”
In Yarborough v. Park Commission, 196 N.C. 284, 145 S.E. 563, Justice Adams, one,,of the most scholarly judges who has served upon this Bench, saidipr,the Court:
“It is not easy to frame a definitiomóf the term .‘public use’ which would be of universal application, but it is settled by our decisions that whether a use is publicáis'for. the ultimate decision of the courts and that if' a particular.use is public the expediency or necessity for establishing ft is ■ exclusively for the Legislature.” • *. .• j
In Shoemaker v. United States, 147 U.S. 282, 297, 37 L. Ed. 170, 184, the Court said:
“In the memory of men now living, a proposition to take private property, without the consent of its owner, for a public park," and to‘assess a proportionate part of the' cost upon real estate benefited thereby, would have been regarded as a novel exercise of legislative power.
*163“. . . However that may be, there is now scarcely a city of any considerable size in the entire country that does not have, or has not projected, such parks.
“The validity of the legislative acts erecting such parks, and providing for their cost, has been uniformly upheld.”
In Highway Commission v. Thornton, 271 N.C. 227, 156 S.E. 2d 248, this Court in a divided opinion held as correctly summarized in the nineteenth headnote in our Reports:
“The road in question was constructed for a distance of some 700 feet over the land of respondents, and ended in a cul de sac at the freight terminal of a-truck carrier. Held: While a finding, supported by evidence, that the road was used by the truck carrier 24 hours a day in going to and from the public highway would not alone support the conclusion that the condemnation of the land for the road was for a public purpose, such finding with additional findings that some 700 employees of the carrier use the road for their own benefit in going to and from work, and that other members of the public used the road to transact business with the .carrier, are together sufficient to support the conclusion that the road was for. a public purpose.”
The facts in the Thornton opinion written by Justice Lake showing a public purpose or use for the expenditure of tax funds in that case are far weaker than the facts showing a public purpose or use for the expenditure of public funds in this case, and the opinion in the Thornton case cannot be supported by opinions from twenty-one states showing the expenditure of public funds was for a public purpose or use as in this case. These supporting cases are cited further in this dissenting opinion. In my opinion the majority opinion in this case gravely impairs the authority of the decision in the Thornton case, if it does not in effect overrule it. The author of the majority opinion in the present case dissented in the Thornton case on the ground that “this decision, however, establishes the power of the State Highway Commission to condemn a right-of-way for a road to the plant of any private industry with a payroll which the Chamber of Commerce, or some other group able to influence the Highway Commission, decides is large enough to benefit the economy of the community.”
This is said in the majority opinion:
“Whatever may be the ultimaté fate of governmental industrial revenue bonds, our research indicates that at least forty-*164two states (not counting North Carolina) have held that governmental financing for industrial development serves a public purpose. The courts of the twenty-one jurisdictions listed below have, without constitutional amendments, upheld the validity of legislation authorizing governmental industrial aid bonds or other types of financial assistance. They have either assumed the public purpose of such acts or reasoned as follows: An inadequate number of jobs means an oversupply of labor, which results in low wages. Unemployment and low wages lead to hunger, ill health, and crime. The continued existence of an established industry and the establishment of new industry provide jobs, measurably increase the resources of the community, promote the economy of the state, and thereby contribute to the welfare of its people. The stimulation of the economy is, therefore, an essential public and governmental purpose. The fact that a private interest incidentally benefits from such governmental aid is not fatal if substantial public benefits also result. See generally, Note, The ‘Public Purpose’ of Municipal Financing for Industrial Development, 70 Yale L. J. 789 (1961); Note, 20 Vand. L. Rev. 685 (1967).”
North Carolina is no longer a predominantly agricultural community. We are developing from an agrarian economy to an agrarian and industrial economy. North Carolina is having to compete with the complex industrial, technical, and scientific communities that are more and more representative of a nation-wide' trend. All men know that in our efforts to attract new industry we are competing with inducements to industry offered through legislative enactments in other jurisdictions as stated in the legislative findings and purposes of this challenged Act. It is manifest that the establishment of new industry in North Carolina will enrich a whole class of citizens who work for it, will increase the per capita income of our citizens, will mean more money for the public treasury, more money for our. schools and for payment of our school teachers, more money for the operation of our hospitals like the John Umstead Hospital at Butner, and for other necessary expenses of government. This to my mind is clearly the business'of government in the jet age in which we are living. Among factors to be considered in determining the effect of the challenged legislation here is the aggregate income it will make available for community distribution, the resulting security of their income, and the opportunities for more lucrative employment for those who desire to work for it. We read daily in the press and hear over radio and television and from public speakers that North Car*165olina is near the bottom of the states in per capita income and in furnishing public funds for public education. I am strongly of the opinion that public education and the establishment of public hospitals like the John Umstead Hospital at Butner by the State are a public necessity. Mr. Justice Oliver Wendell Holmes, a distinguished lawyer and scholar and a Justice of the Supreme Court of the United States, paid this eloquent tribute to the advantages of University training:
“The University is a place from which men start for the Eternal City. In the University are pictured the ideals which abide in the City of God. Many roads lead to that haven, and those who are here have traveled by different paths toward the goal. . .' . My way has been by the ocean of the law. On that I have learned a part of the great lesson, the lesson not of law, but. of life.”
This is stated in the majority opinion:
“Ours is still an expanding economy. According to the stipulations, in 1961, the' Commissioner of Revenue collected 456.2 million dollars in taxes; in 1967, 801.3 million. In each of the intervening years there was an increase in collections. In 1963, new and expanded plant investments in North Carolina amounted to $386,929,000; in 1966, $613,581,000. For the first half of' 1967, industrial investments amounted to $313,850,000. There is no suggestion in the record, and the Court judicially notices, that our social order is not threatened by widespread unemployment such as confronted, the entire nation during the depression years, which began in 1929. No drastic 'pump-priming’ legislation is presently required to save the economy. The State is not losing population because of the lack of job opportunities.”
When the majority opinion in this case strikes down the challenged Act,' will these conditions continue when forty-two states of the Union, including six in close proximity to us, are inducing industry by legislative enactments similar to our Act to settle within their borders? It seems not, because the parties when this case was tried entered into the following stipulations:
“27. There is a trend for States that lack a well balanced industrial economy to lose population to other areas of the country.
*166“28. Records of the Department of Conservation and De-, velopment of the State of North Carolina disclose that:
“(a) Several large industrial firms with options to purchase industrial sites in North Carolina have permitted their options to expire, and said industries have ultimately located outside of North Carolina in states that afford financing of industrial sites through tax exempt industrial revenue bonds; and
“(b) Several other large industries have made plans to locate plants within the State of North Carolina in reliance upon financing being available through tax exempt industrial revenue bonds, as authorized by Chapter 535, Session Laws of 1967.”
The General Assembly did-not think so. because of the enactment of this Act and their legislative findings and purposes stated in the preamble. The Legislature was motivated to do.all that they thought in their discretion was proper to raise North Carolina from its low rank in the states in per capita income and in appropriations for education, and to give it a. means of competing with the other states and to take rank among the more prosperous states of the Union, as all of us wish it could do.
Three of the states adjoining our borders (Virginia, Tennessee, and South Carolina) and three states in close proximity to this State (Maryland, West Virginia, and Kentucky) have held that government-financing for industrial development serves a public purpose: Fairfax County Industrial Develop. Auth. v. Coyner, 207 Va. 351, 150 S.E. 2d 87; Elliott v. McNair, ... S.C. ..., 156 S.E. 2d 421; McConnell v. City of Lebanon, 203 Tenn. 498, 314 S.W. 2d 12; City of Frostburg v. Jenkins, 215 Md. 9, 136 A. 2d 852; State v. Demus, 148 W. Va. 398, 135 S.E. 2d 352; Industrial Development Authority v. Eastern Kentucky Regional Planning Commission (Ky. C.A.) 332 S.W. 2d 274; Holly v. City of Elizabethton, 193 Tenn. 46, 241 S.W. 2d 1001.
The Supreme Court of Appeals of Virginia said in the Fairfax case, a unanimous opinion:
“Even a casual reading of the provisions of Chapter 643 reveals that the primary and dominant purpose of the Act is to promote the economy of the State and to contribute to the welfare of its people within the areas designated.
# tt *
“The fact that the Authority proposes to issue revenue bonds *167for the financing and construction of an industrial facility to be leased to a private user does not make the Act unconstitutional. Even though some private individual or corporation incidentally benefits from the financing, construction and use of the proposed facility, its public purpose and character are not destroyed. Harrison v. Day, supra [202 Va. 967, 972-73, 121 S.E. 2d 615, 619]; Button v. Day, 205 Va. 629, 638, 139 S.E. 2d 91, 97. Nor does the granting of an option to Karloid to purchase the property at the termination of Hazleton’s lease destroy the public character of the enterprise. See Darnell v. County of Montgomery, 202 Tenn. 560, 308 S.W. 2d 373, 374, 375.
“Having held that authorities created for the purpose of acquisition and development and operation of produce markets, harbor and port facilities, and marinas for public use were for a public purpose and a proper governmental function, it would indeed be an anomaly for us to say that an authority created for the purpose of stimulating and promoting industrial development, which would contribute to the economy of the .State and create jobs for its people, was not for a public purpose arid thus not a proper function'of'.government.”. ' • ;
In the Elliott, case, a unanimous opinion, the Supreme Court of South Carolina said:' ’’
“The question as to whether the Act is violative of Article I, Section 5, of -the .Constitution, as ’constituting' legislation for private, rather, than for public purpose, is a quéstion which has given Us much. concern1.; All legislative action mu'st serve a public rather than , a private purpose. ..There- is :no doubt- of the fact that the economy of. South Carolina'jhas' undergone a startling change in the last, few years. The. inhabitants of this state were for many years'dependent almost entirely upon agricuh ture and related industries for their livelihood. ’ Agricultura rio -longer provides; the livelihood ‘pf; thosé who- only a few years ago- were almost’;-entirely supported by -it. The -Act here Under consideration recites that South Carolina has promoted industrial; expansion and has'actively supported-the State Development Board, for which public ’moneys-have been appropriated, and through it has endeavored to promote’ the industrial development' of the state for the welfare of’ its inhabitants. This has been done as a matter of state policy. It is the purpose of the- Act to empower the governing bodies of the several counties of the state, under the terms and conditions of this Act, to *168provide such assistance and to that end to acquire, own, lease, and dispose of properties, through which the industrial development of the state will be promoted, and trade developed by inducing manufacturing, and other commercial enterprises to locate in and remain in the state, and to utilize and employ the manpower, agricultural products and natural resources of the state.
“In the case of Duke Power Co. v. Bell, 156 S.C. 299, 152 S.E. 865, decided in 1930, this court observed that:
“■‘Ours is distinctively an industrial age, and the prosperity of counties and of states, as well as of cities and towns, is becoming increasingly dependent upon the opportunity afforded' their people for employment in manufacturing industries.’
“The activities of the state in the development of its ports has reduced transportation costs and made new markets available in a manner which has been of significant benefit to the • industries of the state, thus indirectly promoting the influx of additional industries and the expansion of existing industries. Waterworks and other utilities have been made available to industries located beyond the corporate limits of municipalities and have thus done much to promote expanded industrial activity.
* * *
“The Legislature has found the Act here is for a public purpose and thus a proper function of government. The question of whether an act is for a public purpose is primarily one for the Legislature, and this court will not interfere unless the determination by that body is clearly wrong.”
The Supreme Court of Tennessee said in the McConnell case (two justices dissented) :
"It is a widely known fact that the North and East have been losing industry to the South and West in this country; that industry is being located in States where all things are most favorable; that population shift is controlled by the location of industry. The result is, as reflected by the record herein, the matter of inducing industry to locate in this State has become a matter of great public concern, as so made to appear in Section 3 of the questioned Act.
“The modern tendency is to meet that challenge by appropriate legislation. [Citing voluminous authority.]
*169“The alternative of the failure to do so is to make probable a gradual lowering of the standard of living of the mass of citizens of this State. An inadequate number of jobs means an oversupply of labor, which usually results ultimately in a lowering of wages. Low wages and unemployment are twin evils that usually lead to a substandard diet, hunger, ill health and even crime.
“To provide against such evils is clearly a public or corporate purpose.”
The Supreme Court of Tennessee said in the Holly case:
“The promotion of the industry authorized by the hereinbe-fore mentioned provisions of Chapter 137 is clearly of incidental public benefit to the municipality where such industry may be ..located-at’ least, to the extent that it will furnish employment to a substantial number-of its inhabitants. It is, then, at least incidentally for a public purpose, though it results in the promotion of and gain to a private corporation.”
In the City of Frostburg case the Court of Appeals of Maryland said, with one judge dissenting:
“The only declaration of public policy in the enabling act before us is the statement that the power is granted ‘in order to encourage industrial development.’ The legislative purpose; however, is somewhat amplified in the allegations of the 'answer, which. are admitted for the purpose of .this case, and we might, indeed, take judicial notice of the fact that the location of new industry in a municipality furnishes employment and measurably increases the resources of the community and its financial well-being. As the Supreme Court recognized in the Carmichael case, supra [301 U.S. 495, 57 S. Ct. 868, 81 L. Ed. 1245], the relief of unemployment is a legitimate public purpose. The facr that incidental benefits are passed on to the locating corporation is not fatal, if there are substantial public benefits to support the action taken. . . .
“In the instant case there are obvious benefits passing to the private corporation, and enuring to the benefit of its stockholders. One benefit is the financing of its building program at a favorable interest rate. It is common knowledge that municipal bonds can usually be floated at a lower yield than industrial bonds, because of the tax immunities, and because they are supported by tax revenues instead of earnings. Although interest *170rates are not fixed in the Ordinance, we assume that the scheme contemplates that the saving be passed on to the corporation under its contract to purchase the land and building in installments in twenty-five years. Another benefit may arise from the fact that title will remain in the City during that period. We assume that the property so held would not be subject to property taxes. But whether these private benefits outweigh the public benefits accruing from the location of' the plant within the municipality seems to us to be primarily a legislative rather than a judicial problem.
# * #
“The Constitution does not guarantee a static condition of society, or write into our basic law the economic doctrine of laissez-faire. So long as the legislation has a substantial relation to the public welfare and can fairly be said to serve a public purpose, it is not the courts’ function to strike it down, merely because we fear it may lead to unwise or unfortunate results. We think the legislation in the instant case is not beyond the bounds of legislative power.”
The majority opinion in the instant case closes with a quotation from Judge Prescott, who dissented in the City of Frostburg case. That quotation is simply Judge Prescott’s idea of the law, and his opinion was repudiated by the other six members of the Court who ruled differently.
In the Demus case, a unanimous opinion, the Supreme Court of Appeals of West Virginia held that the Industrial Development Bond Act was not in contravention of Sections 1, 6 and 8 of Article X or Sections 9 and 10 of Article III of the West Virginia Constitution and not in violation of the Fourteenth Amendment to the Constitution of the United States.
In the Industrial Development Authority case the Court of Appeals of Kentucky, with two judges dissenting, said:
“In the present instance, KRS 154-005 clearly sets out the legislative determination that the purpose of the Act is to promote the health, safety, morals, right to gainful employment, business opportunities and general welfare of Kentuckians and recites that the Authority ‘shall exist and operate for the public purpose of alleviating unemployment and furthering the utilization of natural and man-made resources by the promotion and development of industrial and manufacturing enterprises in local *171communities of the Commonwealth.’ The consummation of these objects shall be ‘public purposes for which public money may be spent.’
“As the central aim of the Act is to foster industrial development by attracting new industry to all parts of the state in order to reduce unemployment and in order to use the natural and man-made resources of the state as a whole, the inquiry is raised as to whether such an aim is a public purpose so as to warrant the expenditure of tax funds therefor. This Court in the fairly recent case of Dyche v. City of London, Ky., 288 S.W. 2d 648, held that the relief of unemployment in the City of London and the surrounding area was a ‘public purpose’ within the purview of the taxing power of that city, and that the City of London could lawfully incur a bonded indebtedness to construct an industrial building in an effort to attract new industry and thereby reduce unemployment. In Faulconer v. City of Danville, cited above, we held that the acquisition and ownership by the City of Danville of an industrial building was a ‘public project’ within the application of KRS Chapter 58 which authorized the issuance of revenue bonds for such an object.
“From the foregoing authorities we conclude it is clearly established in this jurisdiction that the relief of unemployment is a public purpose that would justify the outlay of public funds.”
In accord with the foregoing decisions from Virginia, Tennessee, South Carolina, Maryland, West Virginia, and Kentucky: See Newberry v. City of Andalusia, 257 Ala. 49, 57 So. 2d 629; DeArmond v. Alaska State Development Corporation (Alaska), 376 P. 2d 717; Roan v. Connecticut Industrial Building Commission, 150 Conn. 333, 189 A. 2d 399; In re Opinion of the Justices, 54 Del. 366, 177 A. 2d 205; Green v. City of Mt. Pleasant, 256 Iowa 1184, 131 N.W. 2d 5; State v. City of Pittsburgh, 188 Kan. 612, 364 P. 2d 71; Faulconer v. City of Danville, 313 Ky. 468, 232 S.W. 2d 80; City of Gaylord v. Beckett, 378 Mich. 273, 144 N.W. 2d 460; Albritton v. City of Winona, 181 Miss. 75, 178 So. 799, 115 A.L.R. 1436, appeal dismissed 303 U.S. 627; Opinion of the Justices, 106 N.H. 237, 209 A. 2d 474; Opinion of the Justices, 103 N.H. 258, 169 A. 2d 634; Opinion of the Justices, 106 N.H. 180, 207 A. 2d 574; Roe v. Kervick, 42 N.J. 191, 199 A. 2d 834; Village of Deming v. Hosdreg Co., 62 N.M. 18, 303 P. 2d 920; Gripentrog v. City of Wahpeton (North Dakota), 126 *172N.W. 2d 230; Harrison v. Claybrook (Oklahoma), 372 P. 2d 602; State v. Bane, 148 W. Va. 392, 135 S.E. 2d 349; State v. Barczak, 34 Wis. 2d 57, 148 N.W. 2d 683; Uhls v. State (Wyoming), 429 P. 2d 74.
The majority opinion has adopted a very minority view in this country. In my opinion the majority opinion construes what is for a public purpose or use too narrowly, influenced by the concept of the horse-and-buggy days, when, in Mr. Justice Cardozols words, “needs were narrow or parochial.” We have moved into a jet age, characterized by gigantic mergers of corporations and struggles between the states of this Nation to get new industry; and, in the language of the legislative findings and purposes, this Act is necessary for the State’s progress and growth in order “to meet the challenge of attracting new industry posed by the inducements to industry offered through legislative enactments in other jurisdictions and to continue the State’s progress in industrial development.” In this jet age conditions for industrial development are critical or urgent, and, in Mr. Justice Cardozo’s words, “What is critical or urgent changes with the times.” North Carolina’s efforts to attract new industry will be hampered, according to stipulation of facts No. 28 between the parties which has been set forth heretofore, if the majority opinion becomes the law in this State.
Whether in my opinion the purposes of the challenged Act will be beneficial or not to the people of North Carolina cannot influence my vote as a judge. It is not the Court’s function to strike the Act down merely because we fear it may lead to unwise or unfortunate results. This is said by Lake, J., for a unanimous Court in Hobbs v. Moore Co., 267 N.C. 665, 149 S.E. 2d 1: “It is also well established that this Court will not adjudge an act of the General Assembly unconstitutional unless it is clearly so. Kornegay v. Goldsboro, 180 N.C. 441, 105 S.E. 187. Where a statute is susceptible of two interpretations, one of which will render it constitutional and the other will render it unconstitutional, the former will be adopted.” This is said by Moore, J., speaking for the Court, in S. v. Warren, 252 N.C. 690, 114 S.E. 2d 660: “The presumption is that an act passed by the Legislature is constitutional, and it must be so held by the courts unless it appears to be in conflict with some constitutional provision. Roller v. Allen, supra [245 N.C. 516, 518, 96 S.E. 2d 851]; State v. Dixon, supra [215 N.C. 161, 1 S.E. 2d 521]; State v. Hurlock (Ark. 1932), 49 S.W. 2d 611, 612. The legislative department is the judge, within reasonable limits, of what the public welfare requires, and the wisdom of its enactments is not the concern of the courts. As to whether an *173act is good or bad law, wise or unwise, is a question for the Legislature and not for the courts — it is a political question. The mere expediency of legislation is a matter for the Legislature, when it is acting entirely within constitutional limitations, but whether it is so acting is a matter for the courts.”
I have restricted my dissent to the one question as to whether the expenditure is for a public purpose or use because that is the sole reason why the majority opinion strikes the Act down. This serious question arises upon the record: Does the money which will be received by the Authority become impressed with a trust restricting its use to the public purpose for which it was obtained, the construction of the project; and for that reason does the money not become public' mioney whose expenditure would otherwise be confined to the general public good? However that may be, it is not necessary to decide that question here, because it has not been discussed or mentioned in the majority opinion, though it would seem that under the facts of this case the answer to the question posed would be “No,” except for the allotment in the sum of $37,062 from the State’s Contingency and Emergency Fund for the use of the Authority for the fiscal year 1967-68, and the expenditure of this fund is surely under the circumstances of the case for a public, purpose or use. It is to be specially noted that the Authority in this case has not been empowered by- the General Assembly to issue general obligation bonds of the State payable from the proceeds of ad valorem tax levies, but that power has been positively denied to it by the Act of the General Assembly as set forth above. See Elliott v. McNair, supra.
The General Assembly in the preamble to the challenged Act has interpreted the needs of the State and declared its policy. If thé result of today’s action by this Court is to hamper the State in meeting the “challenge of attracting new industry posed by the inducements to industry offered through legislative enactments in other jurisdictions,” and to curtail “the State’s progress in industrial development,” I want to go on record that no part of the responsibility or blame is mine. I believe the challenged Act, construed in the light of conditions existing today, clearly permits the expenditure of public funds for a public purpose or use; and my vote is to uphold the constitutionality of the Act, insofar as challenged here, because this enactment is not prohibited by any provision of the State of Federal Constitution so far as it is challenged on the present record. Consequently, my vote is to affirm the judgment of the court below.
BRANCH, J., joins in this dissent.